                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MARILYN MITCHELL, Deceased, and
 MICHAEL W. MITCHELL, Special
 Administrator,

                Plaintiffs,
                                                    Case No. 3:17-cv-00409-JPG-MAB
        v.

 STEAK N SHAKE ENTERPRISES, INC.,

                Defendant.

                                      JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY DECLARED that the apportionment of responsibility in this case is as

follows: 100% to plaintiffs MARILYN MITCHELL, Deceased, and MICHAEL W. MITCHELL,

Special Administrator; and 0% to defendant STEAK N SHAKE ENTERPRISES, INC.

       IT IS ACCORDINGLY ORDERED AND ADJUGDED that the plaintiffs are not

entitled to damages in this case.

DATED: July 8, 2019




                                                 MARGARET M. ROBERTIE,
                                                 Clerk of Court

                                                 BY:    s/Tina Gray
                                                         Deputy Clerk

Approved:
s/ J. Phil Gilbert
J. Phil Gilbert
U.S. District Judge
